   Case 1:20-mj-00425-SJB ECF No. 1 filed 10/15/20 PageID.1 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                           Case No. 1:20−mj−425

   v.                                         Hon. Sally J. Berens

EUGENIU FLORIAN CIUCA,

         Defendant.
                                       /



                          NOTICE OF HEARING


TAKE NOTICE that a hearing has been scheduled as set forth below:

Type of hearing(s):   Extradition Hearing
Date/Time:            November 18, 2020 10:00 AM
Magistrate Judge:     Sally J. Berens
Place/Location:       650 Federal Building, Grand Rapids, MI

Consent Verification Hearing



                                           SALLY J. BERENS
                                           U.S. Magistrate Judge

Dated: October 15, 2020          By:        /s/ Julie Lenon
                                           Courtroom Deputy
